     Case 3:19-cv-01171-DMS-MSB Document 11 Filed 10/30/19 PageID.51 Page 1 of 3



 1   Rory Leisinger, Esq. (CA277476)
 2   Leisinger Law, LLP
     225 E. Badillo
 3
     Covina, CA 91723
 4   Tel: (626) 331-1520
     Email: rory@leisingerlaw.com
 5
     Attorney for Plaintiff,
 6   RICHARD BOTELLO
 7
                         UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
     RICHARD BOTELLO,                           Case No.: 3:19-cv-01171-DMS-MSB
10
             Plaintiff,
11
                                                MAGISTRATE HON. M.S. BERG
12   vs.
13

14   FIFTH THIRD BANK,
                 Defendant.
15

16

17                                NOTICE OF SETTLEMENT
18
           Plaintiff, RICHARD BOTELLO notifies this Court that Plaintiff and
19

20   Defendant, FIFTH THIRD BANK, have resolved all claims between them in this
21   matter and are in the process of completing the final settlement documents and
22
     filing the appropriate dismissal pleadings. Accordingly, the parties request that
23

24   the Court vacate all upcoming deadlines, including the Early Neutral Evaluation
25
     currently set for November 13, 2019, and retain jurisdiction for sixty (60) days for
26

27   any matters related to completing and/or enforcing the settlement and stay all
28   remaining discovery deadlines.
                                              -1-

                                  NOTICE OF SETTLEMENT
     Case 3:19-cv-01171-DMS-MSB Document 11 Filed 10/30/19 PageID.52 Page 2 of 3



 1

 2   Dated: October 30, 2019.
 3
                                       By: /s/ Rory Leisinger
 4                                     Rory Leisinger, Esq. (CA # 277476)
                                       Leisinger Law, LLP
 5
                                       225 E. Badillo
 6                                     Covina, CA 91723
 7
                                       Tel: (626) 331-1520
                                       Email: rory@leisingerlaw.com
 8                                     Attorney for Plaintiff, RICHARD
 9                                     BOTELLO
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -2-

                                NOTICE OF SETTLEMENT
     Case 3:19-cv-01171-DMS-MSB Document 11 Filed 10/30/19 PageID.53 Page 3 of 3



 1

 2

 3
                                CERTIFICATE OF SERVICE
 4
              I certify that on October 30, 2019 I served Plaintiff Richard Botello’s
 5

 6   Notice of Settlement on counsel of record for the Defendant (listed below) via
 7
     email:
 8

 9   DILLON D. JONES (311190)
10   dillon.jones@dinsmore.com
     DINSMORE & SHOHL LLP
11
     655 West Broadway, Suite 800
12   San Diego, CA 92101
13
     T: (619) 400-0500
     F: (619) 400-0501
14   Attorneys for Defendant,
15   CAPITAL ONE BANK (USA), N.A.
16

17

18
                                              /s/ Rory Leisinger
19                                            Rory Leisinger, Esq. (CA # 277476)
                                              Leisinger Law, LLP
20
                                              225 E. Badillo
21                                            Covina, CA 91723
22
                                              Tel: (626) 331-1520
                                              Email: rory@leisingerlaw.com
23                                            Attorney for Plaintiff, RICHARD
24                                            BOTELLO
25

26

27

28

                                                -3-

                                     NOTICE OF SETTLEMENT
